[Cite as Froelich v. Rogers, 2021-Ohio-604.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 JAMES FROELICH,                                     :
 ADMINISTRATOR                                       :
                                                     :   Appellate Case No. 28916
         Plaintiff-Appellee                          :
                                                     :   Trial Court Case No. 2020-MSC-138
 v.                                                  :
                                                     :   (Appeal from Common Pleas
 DARRYL ROGERS, et al.                               :   Court – Probate Division)
                                                     :
         Defendant-Appellant                         :


                                                ...........

                                               OPINION

                             Rendered on the 5th day of March, 2021.

                                                ...........

KEVIN A. BOWMAN, Atty. Reg. No. 0068223, 130 West Second Street, Suite 900,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

ROGER D. PROPER, JR., Atty. Reg. No. 0068244 and ANDREW P. LYCANS, Atty. Reg.
No. 0077230, 225 North Market Street, P.O. Box 599, Wooster, Ohio 44691
      Attorneys for Defendant-Appellant

                                               .............

HALL, J.
                                                                                          -2-




       {¶ 1} Darryl Rogers appeals from a judgment of the Montgomery County Court of

Common Pleas, Probate Division (the probate court”), which determined the heirs of

decedent Steven D. Rogers for purposes of Ohio’s Statute of Descent and Distribution,

R.C. 2105.06. Darryl argues that the court violated his constitutional right to due process

by making this determination without giving him an opportunity to be heard. We agree,

and we reverse the probate court’s judgment.

                         I. Factual and Procedural Background

       {¶ 2} Steven died intestate on June 10, 2019. James Froelich was appointed as

administrator of the estate. Froelich identified as Steven’s next of kin Darryl, who was

Steven’s brother, and two minor children, who Froelich believed Steven had fathered,

though he and the children’s mother were never married.

       {¶ 3} About four months after Steven died, in October 2019, the Montgomery

County Child Support Enforcement Agency filed a paternity complaint and a motion for

child support in the Montgomery County Court of Common Pleas, Juvenile Division (“the

juvenile court”). DNA test reports submitted to the juvenile court showed that the DNA in

blood collected from Steven the day after he died matched the DNA of the children. Based

on this evidence, on February 13, 2020, after a hearing, the juvenile court entered an

order naming Steven the children’s biological father and ordering that his name be added

to the children’s birth certificates. The court dismissed the motion for child support.

       {¶ 4} A couple of months after the juvenile court entered its order, in April 2020,

Froelich, as administrator, filed a complaint in the probate court against Darryl and the

two children (and any unknown heirs, devisees, legatees, and next of kin) seeking a
                                                                                          -3-


declaratory judgment naming Steven’s heirs so that his assets could be distributed. On

August 20, 2020, the probate court conducted a pretrial conference via telephone with

counsel for Froelich and counsel for Darryl. Froelich’s attorney told the judge that he had

learned that the juvenile court had recently entered an order naming Steven as the

children’s biological father. Darryl’s attorney contended that a post-mortem parentage

action is not sufficient to establish a parent-child relationship for the purposes of Ohio’s

Statute of Descent and Distribution. The trial judge requested a copy of the juvenile court’s

order for review, which Froelich’s attorney sent later that same day. The next day, the

juvenile court’s order was filed in the probate action as part of the record.

       {¶ 5} On August 25, 2020, the probate court entered a judgment finding that

Steven was the biological father of both children. “Based upon the information the Court

has received,” said the court, the children “have established paternity pursuant to the

provisions of R.C. 3111.” The court noted that “it has not received any evidence contrary

to the [juvenile court’s order] from any of the named or unknown parties.” Accordingly, the

court concluded that the children were entitled to inherit Steven’s estate.

       {¶ 6} Darryl appeals.

                                        II. Analysis

       {¶ 7} Darryl assigns two errors to the probate court. The first challenges the

probate court’s procedure for determining Steven’s heirs, and the second challenges the

court’s use of a post-mortem parentage action to make the determination.

                               A. The determination of heirs

       {¶ 8} The first assignment of error alleges:

       THE    TRIAL     COURT       ERRED      AND     VIOLATED       APPELLANT’S
                                                                                        -4-


      CONSTITUTIONAL DUE            PROCESS       RIGHTS BY SUA           SPONTE

      DETERMINING THE DECEDENT’S HEIRS WITHOUT PROVIDING

      APPELLANT NOTICE THAT IT INTENDED TO DECIDE THE ISSUE OR

      AN OPPORTUNITY TO BE HEARD.

      {¶ 9} Darryl argues that the trial court made the heir determination sua sponte and

that this violated his constitutional right to due process, because he was not given an

opportunity to be heard, nor was there a motion before the court that would have provided

him notice that the court intended to decide the matter.

      {¶ 10} “Both the Fourteenth Amendment to the United States Constitution and

Section 16, Article I of the Ohio Constitution guarantee due process of law[.]” Ohio Valley

Radiology Assocs., Inc. v. Ohio Valley Hosp. Assn., 28 Ohio St.3d 118, 125, 502 N.E.2d

599 (1986). “ ‘An elementary and fundamental requirement of due process in any

proceeding * * * is notice reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an opportunity to present

their objections.’ ” Id. at 124-125, quoting Mullane v. Cent. Hanover Bank & Trust Co.,

339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950). “The fundamental requisite of due

process of law is the opportunity to be heard.” Grannis v. Ordean, 234 U.S. 385, 394, 34

S.Ct. 779, 58 L.Ed. 1363 (1914). See also Ohio Valley at 124 (quoting the same). “Due

process of law implies, in its most comprehensive sense, the right of the person affected

to be heard, by testimony or otherwise, and to have the right of controverting, by proof,

every material fact which bears on the question of right in the matter involved.” Williams

v. Dollison, 62 Ohio St.2d 297, 299, 405 N.E.2d 714 (1980).

      {¶ 11} Here, it is undisputed that Darryl had not been given the opportunity to
                                                                                           -5-


present evidence or arguments before the trial court entered its ruling that the children

had established paternity and were Steven’s heirs. By not affording him this opportunity,

or notifying him that it intended to decide the matter, the trial court denied Darryl due

process of law. Darryl did not have an opportunity to contest the trial court’s determination.

       {¶ 12} We hold that, because Darryl was not given a reasonable opportunity to be

heard on the matter and did not receive reasonable notice that the matter would be

decided, Darryl’s procedural due process rights were violated by ruling that the children

had established paternity and were Steven’s heirs.

       {¶ 13} The first assignment of error is sustained.

                    B. The use of a post-mortem parentage action

       {¶ 14} The second assignment of error alleges:

       THE TRIAL COURT ERRED IN HOLDING THAT OHIO LAW ENTITLES

       AVA ROGERS AND GARY ROGERS TO INHERIT FROM THE ESTATE

       OF    STEVEN      D.   ROGERS       BASED      UPON      A   POST-MORTEM

       PARENTAGE ACTION BROUGHT UNDER CHAPTER 3111.

       {¶ 15} The juvenile court had determined post-mortem that under Ohio’s

parentage laws in R.C. Chapter 3111, Steven was the children’s biological father. Darryl

contends that such a post-mortem parentage determination, merely establishing paternity

after death, is insufficient to determine a decedent’s heirs for purposes of the Statute of

Descent and Distribution. Darryl also argues that he was prevented from making this

argument to the probate court because it decided the heirship matter sua sponte.

       {¶ 16} The issue that Darryl raises here could be factually and legally complex,

and the parties may want to present evidence that they believe would help decide the
                                                                                       -6-


issue. The parties also may raise arguments that are better resolved by the probate court

in the first instance. For these reasons, we decline to address the issues raised in this

assignment of error, because they are not ripe for determination.

                                    III. Conclusion

      {¶ 17} Based on our resolution of the first assignment of error, the probate court's

judgment is reversed. This case is remanded for further proceedings consistent with this

opinion.

                                    .............



TUCKER, P.J. and WELBAUM, J., concur.


Copies sent to:

Kevin A. Bowman
Roger D. Proper, Jr.
Andrew P. Lycans
Gary and Ava Rogers
Montgomery County Probate Court